Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-11, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. No. 2019/0044224), in view of Abe et al. (US Pub No. 2018/0006378).

Regarding claim 1, Kim in figures 1, 3, and 5 discloses an ultra-wideband antenna apparatus comprising: a monopole antenna portion (Fig. 1: circular disk) formed on a first side of a printed circuit board; a ground pad (ground) formed on the first side of the printed circuit board and spaced apart from the antenna portion (See Fig. 1).
Kim does not explicitly disclose: “and a capacitive ground structure-based matching structure coupled to the ground pad and configured to be maintained above a metal reflector by a predetermined distance to form a capacitance”.
However, in the same field of endeavor, Abe in figures 2-5 teaches an antenna apparatus comprising: a monopole antenna portion (antenna element 310, see para. 155) formed on a first side of a printed circuit board (Para. 81 and 87); a ground pad (ground patterns 321 and 322) formed on the first side of the printed circuit board (see Fig. 3A) and spaced apart from the antenna portion (310); and a capacitive ground structure-based matching structure (ground pattern 323, see electric fields E1, see para. 117-120) coupled to the ground pad (321/322, see para. 88 and vias 324) and configured to be maintained above a metal reflector (metal plate 401) by a predetermined distance (d1 and/or d0) to form a capacitance.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the capacitive ground structure-based matching structure as taught by Abe in the ultra-
119)

Regarding claim 2, Kim in view of Abe (figures 2-5) teaches an antenna apparatus wherein the capacitive ground structure-based matching structure comprises one or more capacitive ground structures (323), each capacitive ground structure having a first portion and a second portion (each side of 323), the first portion of at least one capacitive ground structure being coupled to the ground pad (321-322. See Para. 88) and the second portion of each of the one or more capacitive ground structures (323) being configured to be maintained above the metal reflector (401) by the predetermined distance (d0).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the capacitive ground structure-based matching structure as taught by Abe in the ultra-wideband antenna apparatus according to Kim to form the claimed invention so that the capacitive coupling between the antenna and the metal member (reflector) is strengthened at a place where the ratio of the electric field intensity to the magnetic field intensity of the antenna is high. Consequently, the transmission and reception gains (communication gain, i.e., communication characteristics) at the communication frequency are improved. (See Abe Para. 

Regarding claim 7, Kim in view of Abe (figures 1-5) teaches an antenna apparatus further comprising a housing (casing 103), the housing comprising a first housing portion covering the antenna portion, ground pad and capacitive ground structure-based matching structure (top portion of 103, Fig. 1), and the housing having a base portion (bottom half of 103) adapted to couple the first housing portion to the metal reflector (401) such that the second portion of each of the one or more capacitive ground structures (323) is maintained above the metal reflector (401) by the predetermined distance.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the housing and capacitive ground structure-based matching structure taught by Abe in the antenna apparatus according to Kim to form the claimed invention in order to protect the antenna apparatus and antenna component from outside elements.  

Regarding claims 8 and 9, Kim in figures 1, 3, and 5 discloses an antenna apparatus wherein the antenna portion (circular disk) is a planar circular monopole antenna coupled to an antenna output via a co-planar waveguide (CPW TL); and
Figure 38 and paragraph 215 of Kim, discloses wherein the antenna apparatus has a return loss of better than 10 dB over an operating frequency range of 250 MHz to 1220 MHz.

Regarding claim 10, Kim in figures 1, 3, and 5 discloses an ultra-wideband mobile mount antenna apparatus comprising: a monopole antenna portion (Fig. 1: circular disk) formed on a 
Kim does not explicitly disclose: “a capacitive ground structure-based matching structure coupled to the ground pad; and a mounting mechanism adapted to maintain the capacitive ground structure-based matching structure above a metal reflector to form a capacitance between the capacitive ground structure-based matching structure and the metal reflector. 
However, in the same field of endeavor, Abe in figures 2-5 teaches an antenna apparatus comprising: a monopole antenna portion (antenna element 310, see para. 155) formed on a first side of a printed circuit board (Para. 81 and 87); a ground pad (ground patterns 321 and 322) formed on the first side of the printed circuit board (see Fig. 3A) and spaced apart from the antenna portion (310); a capacitive ground structure-based matching structure (ground pattern 323, see electric fields E1, see para. 117-120) coupled to the ground pad (321/322, see para. 88 and vias 324); and a mounting mechanism (casing 103) adapted to maintain the capacitive ground structure-based matching structure (323) above a metal reflector (metal plate 401) to form a capacitance between the capacitive ground structure-based matching structure (323) and the metal reflector (401). (See capacitive coupling in Fig. 5 and paragraphs 117 and 160).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the capacitive ground structure-based matching structure as taught by Abe in the ultra-wideband antenna apparatus according to Kim to form the claimed invention so that the 
119)

Regarding claim 11, Kim in view of Abe (figures 2-5) teaches an antenna apparatus wherein the capacitive ground structure-based matching structure comprises one or more capacitive ground structures (323), each capacitive ground structure having a first portion and a second portion (each side of 323), the first portion of at least one capacitive ground structure being coupled to the ground pad (321-322. See Para. 88) and the second portion of each of the one or more capacitive ground structures (323) being configured to be maintained above the metal reflector (401) by the predetermined distance (d0).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the capacitive ground structure-based matching structure as taught by Abe in the ultra-wideband antenna apparatus according to Kim to form the claimed invention so that the capacitive coupling between the antenna and the metal member (reflector) is strengthened at a place where the ratio of the electric field intensity to the magnetic field intensity of the antenna is high. Consequently, the transmission and reception gains (communication gain, i.e., communication characteristics) at the communication frequency are improved. (See Abe Para. 
119).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the housing and capacitive ground structure-based matching structure taught by Abe in the antenna apparatus according to Kim to form the claimed invention in order to protect the antenna apparatus and antenna component from outside elements.  

Regarding claims 17 and 18, Kim in figures 1, 3, and 5 discloses an antenna apparatus wherein the antenna portion (circular disk) is a planar circular monopole antenna coupled to an antenna output via a co-planar waveguide (CPW TL); and
Figure 38 and paragraph 215 of Kim, discloses wherein the antenna apparatus has a return loss of better than 10 dB over an operating frequency range of 250 MHz to 1220 MHz.

Regarding claim 20, Kim in figures 1, 3, and 5 discloses an ultra-wideband antenna apparatus comprising: a monopole antenna portion (Fig. 1: circular disk) formed on a first side 
Kim does not explicitly disclose: “and a capacitive ground structure-based matching structure coupled to the ground pad and configured to be maintained above a metal reflector by a predetermined distance to form a capacitance , wherein the capacitive ground structure-based matching structure comprises one or more capacitive ground structures, each capacitive ground structure having a first portion and a second portion, the first portion of at least one capacitive ground structure being coupled to the ground pad and the second portion of each of the one or more capacitive ground structures being configured to be maintained above the metal reflector by the predetermined distance; and a housing, the housing comprising a first housing portion covering the antenna portion, ground pad and capacitive ground structure-based matching structure, and the housing having a base portion adapted to couple the first housing portion to the metal reflector such that the second portion of each of the one or more capacitive ground structures is maintained above the metal reflector by the predetermined distance.”
However, in the same field of endeavor, Abe in figures 2-5 teaches an antenna apparatus comprising: a monopole antenna portion (antenna element 310, see para. 155) formed on a first side of a printed circuit board (Para. 81 and 87); a ground pad (ground patterns 321 and 322) formed on the first side of the printed circuit board (see Fig. 3A) and spaced apart from the antenna portion (310); and a capacitive ground structure-based matching structure (ground pattern 323, see electric fields E1, see para. 117-120) coupled to the ground pad (321/322, see para. 88 and vias 324) and configured to be maintained above a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the capacitive ground structure-based matching structure and the housing taught by Abe in the ultra-wideband antenna apparatus according to Kim to form the claimed invention so that the capacitive coupling between the antenna and the metal member (reflector) is strengthened at a place where the ratio of the electric field intensity to the magnetic field intensity of the antenna is high. Consequently, the transmission and reception gains (communication gain, i.e., communication characteristics) at the communication frequency are .  

Claims 3-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Abe, as applied to claims1 and 10 respectively, and further in view of U.S. Patent Application No. 2009/0128442 (hereinafter “Fujita”).

Regarding claim 3, Kim and Abe do not disclose wherein the capacitive ground structure- based matching structure comprises four capacitive ground structures, the first portion of two of the capacitive ground structures being coupled to the ground pad, the first portion of two other capacitive ground structures being coupled to a second side of the printed circuit board, and the second portion of each capacitive ground structure being configured to be maintained above the metal reflector by the predetermined distance.
However, in the same field of endeavor, Fujita in figures 3-4 and 10 teaches an apparatus wherein the capacitive ground structure-based matching structure (passive element portion) comprises four capacitive ground structures (Fig. 3b), the first portion (passive elements 21a) of two of the capacitive ground structures being coupled to the ground pad (short-circuiting elements 17). 
Fujita does not disclose “the first portion of two other capacitive ground structures being coupled to a second side of the printed circuit board, and the second portion of each capacitive ground structure being configured to be maintained above the metal reflector by the predetermined distance”.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim, Abe and Fujita to form the claimed invention in order to finely adjust the ground structures according their installation positions (Fujita Para. 136). 

Regarding claims 4 and 5, Kim and Abe do not disclose: wherein each capacitive ground structure is formed of a single conductive material that is bent at a predetermined angle to form the first and second portions; and wherein the predetermined angle is a right angle. 
However, Fujita in figures 3-4 and 10 teaches an apparatus wherein each capacitive ground structure (21 and 22) is formed of a single conductive material that is bent at a predetermined angle to form the first and second portions; and wherein the predetermined angle is a right angle. (See Figure 3B).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim, Abe and Fujita to form the claimed invention so that the number of setting parameters determining impedance characteristics is increased so that a stable state over a wide band can be held. (Fujita Para. 139)


However, Fujita in figures 3-4 and 10 teaches an apparatus wherein the conductive material is selected from the group consisting of aluminum, brass, copper, gold, steel, titanium, tin and stainless steel. (Fujita Para 136)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ metallic materials in each capacitive ground structures as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 12, Kim and Abe do not disclose wherein the capacitive ground structure- based matching structure comprises four capacitive ground structures, the first portion of two of the capacitive ground structures being coupled to the ground pad, the first portion of two other capacitive ground structures being coupled to a second side of the printed circuit board, and the second portion of each capacitive ground structure being configured to be maintained above the metal reflector by the predetermined distance.
However, in the same field of endeavor, Fujita in figures 3-4 and 10 teaches an apparatus wherein the capacitive ground structure-based matching structure (passive element portion) comprises four capacitive ground structures (Fig. 3b), the first portion (passive 
Fujita does not disclose “the first portion of two other capacitive ground structures being coupled to a second side of the printed circuit board, and the second portion of each capacitive ground structure being configured to be maintained above the metal reflector by the predetermined distance”.
However, Fujita in Para. 137 teaches that these capacitive ground structures can be provided at any rotated positions on a concentric circle, and they may be provided at arbitrary positions thereon
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim, Abe and Fujita to form the claimed invention in order to finely adjust the ground structures according their installation positions (Fujita Para. 136). 

Regarding claims 13 and 14, Kim and Abe do not disclose: wherein each capacitive ground structure is formed of a single conductive material that is bent at a predetermined angle to form the first and second portions; and wherein the predetermined angle is a right angle. 
However, Fujita in figures 3-4 and 10 teaches an apparatus wherein each capacitive ground structure (21 and 22) is formed of a single conductive material that is bent at a predetermined angle to form the first and second portions; and wherein the predetermined angle is a right angle. (See Figure 3B).


Regarding claim 15, Kim and Abe do not teach: wherein the conductive material is selected from the group consisting of aluminum, brass, copper, gold, steel, titanium, tin and stainless steel.
However, Fujita in figures 3-4 and 10 teaches an apparatus wherein the conductive material is selected from the group consisting of aluminum, brass, copper, gold, steel, titanium, tin and stainless steel. (Fujita Para 136)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ metallic materials in each capacitive ground structures as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Abe as applied to claim 10 above, and further in view of U.S. Patent Application Pub. 20120013520, (hereinafter “Hanson”).

Regarding claim 19, Kim and Abe are silent on disclosing wherein the reflector is a metal portion of a vehicle.
However, in the same field of endeavor, Hanson in figures 2A - 2L teaches an ultra-wideband antenna apparatus wherein the reflector (circular ground plane 32 and surface below the ground plane) is a metal portion of a vehicle (see para 5).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim, Abe and Hanson to form the claimed invention because it is well known that a reflector configuration can vary, and any available conducting surface may serve as a reflector, to include metal surfaces of an automobile (Hanson Para. 5) 

Response to Arguments
Applicant added new claim 20. No new matter was introduced. Applicant's arguments filed on October 15, 2021 have been fully considered but they are not persuasive.
Applicant argues that Abe fails to teach the limitation “a capacitive ground structure-based matching structure coupled to the ground pad and configured to be maintained above a metal reflector by a predetermined distance to form a capacitance.” Specifically, Applicant argues that “the capacitive ground structure-based matching structure must be coupled to the ground pad”.  (Applicant’s response page 7)
However, Abe in figures 3A and 3B clearly teaches that the “capacitive ground structure-based matching structure” (ground pattern 323) is electronically coupled to the ground pads 
For the reasons stated above, rejection of claims 1, 10 and 20 stand rejected under USC 103 as being unpatentable over Kim in view of Abe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845